 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSEPH ANTHONY STAFFORD,                            No. 2:16-CV1403-JAM-DMC
12                         Plaintiff,
13           v.                                           ORDER
14    DOSS, et al.,
15                         Defendants.
16

17                    Plaintiff, who is proceeding pro se, brings this civil rights action. An initial

18   scheduling conference is set in this matter before the undersigned in Redding, California, on

19   October 9, 2019, at 10:00 a.m. No later than seven days prior to this hearing date, the parties

20   shall each file a scheduling conference statement consistent with the court’s October 25, 2018,

21   order (ECF No. 23). Failure to comply with this order may result in the imposition of appropriate

22   sanctions. See Local Rule 110.

23                    IT IS SO ORDERED.

24

25   Dated: August 13, 2019
                                                              ____________________________________
26                                                            DENNIS M. COTA
27                                                            UNITED STATES MAGISTRATE JUDGE

28
                                                          1
